Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-5, 7-17, 19, 21-24, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “real time construction of a volatility surface of an option contract; building a skeleton by building…an at-the-money (ATM) term structure for a plurality of historical dates; constructing…a plurality of fixed anchor points on the skeleton; adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews; and interpolating the enriched skeleton to derive a volatility surface,” is a fundamental economic practice. Fundamental economic practices fall into 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…inputs; calculating…a market implied volatility for the option contract based on the received inputs; and enriching…the skeleton by (a) propagating from ATM term to each wing; (b) computing linear-in-add-on from neighbor delta values; (c) linearly interpolating the linear-in-add-on from term structure; and (d) computing volatility by iteratively looping through until reaching a last, fixed anchor point; computer processor and exchange computer system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data and processing data using a computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. In other words, the additional elements merely recite a mathematical operation. The examiner further contends that the recited computer processor and exchange computer system, with their already available basic functions, are simply being applied to the abstract idea and are being used as a tool in executing the claimed process. Also, the claimed step “wherein the method further comprises outputting…a margin calculation for the option contract based on the derived volatility surface” is simply displaying data using a generic GUI; it does not integrate the abstract idea into a practical application. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “building skeleton of an ATM term structure, as building skeleton is also an insignificant extra-solution activity. Further the steps of “calculating…a market implied volatility for the option contract based on the received inputs; and enriching the skeleton by computing volatility until reaching a last, fixed anchor point,” when considered as a whole is mere extra-solution activity, analogous to the steps of performing repetitive calculations found to be insignificant extra-solution activity in Flook and Bancorp, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in 
Response to Arguments
Applicant's arguments filed on 06/15/21 have been fully considered but they are not persuasive. 
The applicant was largely making the same arguments that had been addressed in the last non-final office action mailed 03/15/21.   
Regarding the applicant's argument that the judicial exception is integrated into a practical application of generating, with improved speed and efficiency, a volatility surface for use in calculating a margin requirement, citing Finjan, the examiner contends that the fact that the preprocessing of data improves speed and efficiency of margin calculations does not necessarily render the abstract less abstract. The alleged advantages that applicant’s tout do not concern an improvement to computer capabilities but instead relate to an alleged improvement in computer-based process; a process in which a computer is used as a tool in its ordinary capacity which is to process data. Furthermore, contrary to the applicant’s assertion, the claims in Finjan are not similar to the claims in the pending application. Finjan’s claims, compared to the present claims, constitute non-abstract improvements in functionality, rather than the abstract idea of constructing a volatility surface of an option contract. 
	The examiner further contends that, under Step 2A (Prong 2), the claim recites a combination of additional elements including “calculating a market implied volatility for the option contract based on the received inputs; and enriching the skeleton by computing volatility until reaching a last, fixed anchor point.” These additional elements, considered in the context of See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “building skeleton of an ATM term structure, as building skeleton is also an insignificant extra-solution activity. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Regarding the applicant’s argument that the technology at issue represents something "significantly more" than the abstract idea, the examiner contends that, under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a computer processor— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “calculating a market implied volatility for the option contract based on the received inputs; and enriching the skeleton by computing volatility until reaching a last, fixed anchor point,” when considered as a whole is mere extra-solution activity, analogous to the steps of performing repetitive calculations found to be insignificant extra-solution activity in Flook and Bancorp, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. There is no indication that the combination of 
Regarding applicant’s argument that each and every limitation of applicant’s claims are not well-understood, routine, or conventional, this argument is moot since the examiner never makes any such claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697